Case: 21-11043       Document: 00516338495       Page: 1     Date Filed: 05/31/2022




                 United States Court of Appeals
                      for the Fifth Circuit                          United States Court of Appeals
                                                                              Fifth Circuit

                                                                            FILED
                                                                        May 31, 2022
                                  No. 21-11043
                                Summary Calendar                       Lyle W. Cayce
                                                                            Clerk


   United States of America,

                                                             Plaintiff—Appellee,

                                       versus

   Kenneth Hoyd Seabourne,

                                                         Defendant—Appellant.


                    Appeal from the United States District Court
                        for the Northern District of Texas
                             USDC No. 5:20-CR-153-1


   Before King, Costa, and Ho, Circuit Judges.
   Per Curiam:*
             Kenneth Hoyd Seabourne appeals the imposition of a two-level
   “threat of death” enhancement for his conduct during two robberies. We
   affirm.




             *
            Pursuant to 5th Circuit Rule 47.5, the court has determined that this
   opinion should not be published and is not precedent except under the limited
   circumstances set forth in 5th Circuit Rule 47.5.4.
Case: 21-11043      Document: 00516338495           Page: 2    Date Filed: 05/31/2022




                                     No. 21-11043


          During September and October 2020, Seabourne robbed three Texas
   banks. The first robbery occurred on September 3, 2020. Seabourne placed a
   bag on the counter of the Prosperity Bank in Odessa and gave the teller a note
   that read: “All $ in Bag! / I am armed / No Dye Packs – No Bait $ / Don’t
   fuck w/me.” On September 29, 2020, Seabourne robbed the First Abilene
   Credit Union using the same method; the note itself was lost, but the teller
   said it read: “I have a gun, give me all the money, do not fuck with me and no
   bait money.” The teller also testified that Seabourne reached into his shirt
   and grabbed what appeared to be a gun and pointed it at the teller through his
   shirt. The third bank robbery occurred on October 15, 2020, at the Peoples
   Bank in Lubbock. This time, the note read: “All $ in Bag! / I’m Armed!! /
   No Dye PacKS or Bait $ / Don’t fuck w/ me.”
          Seabourne pleaded guilty to three counts of robbery for these
   incidents. Based on the notes that Seabourne handed to the tellers at the
   Lubbock and Odessa robberies, his PSR assigned a two-level “threat of
   death” enhancement under U.S.S.G. § 2B3.1(b)(2)(F) for those offenses. At
   sentencing, Seabourne objected to the “threat of death” enhancements, the
   court rejected his objection and adopted the PSR. Now Seabourne appeals,
   arguing that the district court erred by finding the notes sufficient to create a
   threat of death for the purposes of U.S.S.G. § 2B3.1(b)(2)(F).
          Because Seabourne preserved the alleged error by objecting to the
   PSR’s application of the “threat of death” enhancement, we review the
   district court’s interpretation and application of the guidelines de novo.
   United States v. Johnson, 619 F.3d 469, 472 (5th Cir. 2010).
          U.S.S.G § 2B3.1(b)(2)(F) provides that if, during a robbery, “a threat
   of death was made,” the offense level should be increased by two levels. Its
   commentary explains that a “threat of death” enhancement applies in “cases
   in which the offender(s) engaged in conduct that would instill in a reasonable




                                          2
Case: 21-11043      Document: 00516338495           Page: 3   Date Filed: 05/31/2022




                                     No. 21-11043


   person, who is a victim of the offense, a fear of death.” U.S.S.G. § 2B3.1,
   cmt. (n.6). Thus, in United States v. Soto-Martinez, we affirmed the
   application of the “threat of death” enhancement when a bank robber
   handed the teller a note that read: “I have a gun. I just want money. Start
   with the $100.00. Stay Quiet!!!” 317 F.3d 477, 478 (5th Cir. 2003). We
   acknowledged that there was a “slight inferential step” between “I have a
   gun” and “I just want money” to “[g]ive me the money or I will shoot you,”
   (which is one of the examples given by the Sentencing Guidelines
   commentary) but found that inference “entirely reasonable, particularly
   amid the stress and tension of a bank robbery.” Id. at 479; see also United
   States v. Ladell, 341 F. App’x 21, 22 (5th Cir. 2009) (affirming the application
   of the “threat of death” enhancement when the note “threatened that
   people would get hurt or suffer if the teller did not comply” and the
   defendant patted his pocket).
          Seabourne contends that this case is different because instead of
   saying “I have a gun,” he wrote “I am armed.” “Armed,” Seabourne
   contends, could refer to a broad range of weapons including nonlethal ones—
   therefore, he argues, it would not be reasonable to infer a threat of death from
   his notes. We disagree. Again, while it may be a “slight inferential step,” one
   may reasonably understand “armed” to mean “armed” with a deadly
   weapon—particularly in the context of a bank robbery. Therefore, we find it
   entirely reasonable for a bank teller to infer that a person has a gun and may
   shoot him or her when the robber warns that he is “armed” and demands
   money. See United States v. Reagan, 264 F.3d 1141, 1141 (5th Cir. 2001)
   (unpublished) (affirming a “threat of death” enhancement when the note
   warned “I do have a device that will hurt a great deal” should the teller not
   comply).
          The district court’s judgment is AFFIRMED.




                                          3